August 19, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals


   IN THE MATTER OF THE MARRIAGE OF ISIS SPENCER BUTTS AND
                   RICKEY SHARNARD BUTTS

NO. 14-13-00536-CV

                     ________________________________

       This cause, an appeal from the Final Decree of Divorce, signed December
19, 2012, was heard on the transcript of the record. We have inspected the record
and find the trial court erred in ordering appellant Rickey Sharnard Butts to pay
child support of $800 per month to appellee Isis Spencer Butts. We therefore order
that portion of the judgment awarding child support REVERSED and ordered
severed and REMANDED for proceedings in accordance with this court’s
opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.